Citation Nr: 0737314	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-39 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
genitourinary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1981.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision (Tiger 
Team) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Jurisdiction over this case 
belongs to the RO in Detroit, Michigan.

In June 2007 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The issues of entitlement to service connection for a skin 
disability and entitlement to service connection for pes 
planus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1986 confirmed rating decision denied the 
veteran's application to reopen the claim for service 
connection for a lumbar spine disability.

2.  Evidence received subsequent to the July 1986 RO decision 
does not, by itself or when considered with previous evidence 
of record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for a lumbar 
spine disability.

3.  A September 1984 Board decision denied service connection 
for a genitourinary disability.

4.  Evidence received subsequent to the September 1984 Board 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
genitourinary disability.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision which confirmed the denial of 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  Evidence received since the July 1986 RO confirmed rating 
decision is not new and material, and the veteran's claim of 
service connection for lumbar spine disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2007).

3.  The September 1984 Board decision which denied service 
connection for a genitourinary disability is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005).

4.  Evidence received since the September 1984 Board decision 
is not new and material, and the veteran's claim of service 
connection for a genitourinary disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in September 2004, February 2005, and 
January 2006, the veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
prior to the initial adjudication.  Pelegrini.  The September 
2004 and February 2005 letters contained the information 
required by Kent V. Nicholson, 20 Vet. App. 1 (2006).  In 
March 2006 the veteran received notice concerning disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records and examinations.  
While the veteran indicated that he had received treatment at 
VA facilities in Brooklyn, New York and Raleigh, North 
Carolina, attempts to obtain such records have been 
unsuccessful.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding, and 
VA's duties to notify and assist are met.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Back disability

A September 1984 Board decision denied the veteran's request 
of service connection for a back disability.  The veteran's 
application to reopen the claim for service connection for a 
back disability was denied by RO decisions dated in February 
1986 and July 1986.  No appeal was taken from the July 1986 
RO confirmed rating decision, and as such, it is final.  38 
U.S.C.A. § 7105.  A claim which is the subject of a prior 
final decision may be reopened if new and material evidence 
is presented or secured.  In September 2004 the veteran 
requested that his back claim be reopened.

The evidence of record at the time of the July 1986 RO 
decision included the veteran's service medical records that 
showed the veteran did make complaints of back pain during 
service.  An April 1977 service medical record noted back 
pain and a diagnosis of low back strain was recorded.  He 
also had back pain in August 1977 and December 1978.  The 
veteran's spine was normal at the time of his September 1981 
service separation examination.

June 1982 private and VA records reveal that the veteran 
complained of low back pain in the left flank.  X-rays 
revealed a benign appearing bone island as well as a 
transitional vertebra.  June 1982 private X-rays revealed 
spina bifida occulta of the transitional vertebra.

A September 1982 VA examination noted a back condition with 
no definite diagnosis.  X-rays of the lumbar spine revealed 
mild scoliosis.  A November 1985 VA examination and X-rays 
revealed sacralization of the transverse processes of L5 
bilaterally and marked narrowing of the lumbosacral joint 
space.  Also noted was spina bifida.  VA records dated from 
January 1986 to May 1986 noted low back pain.

A September 1984 Board decision denied service connection for 
a back disability on the basis that an acquired low back 
disorder was not present in the service and that the 
veteran's congenital back problems did not increase in 
severity during service.  

A February 1986 RO decision denied service connection for a 
back disability as no new factual basis was presented showing 
incurrence or aggravation of a back disability in service.  A 
July 1986 RO decision confirmed the denial of the February 
1986 RO decision.  Following receipt of the veteran's notice 
of disagreement, a statement of the case was issued in August 
1986.

The evidence added to the claims file subsequent to July 1986 
consists primarily of evidence reflecting that the veteran 
has a current low back disability.  The Board can find no 
competent medical reference among the newly submitted 
evidence indicating that the veteran's current low back 
disability might in some way be related to service.

The evidence of record considered as a whole still fails to 
reveal that the veteran has a low back disability related to 
service.  In short, the Board finds that the evidence is not 
new and material under 38 C.F.R. § 3.156.  As such, the 
veteran's claim of entitlement to service connection for 
lumbar spine disability is not reopened.

B.  Genitourinary disability

A September 1984 Board decision denied the veteran's request 
of service connection for a genitourinary disability.  38 
U.S.C.A. § 7104.  A claim which is the subject of a prior 
final decision may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The RO has construed correspondence received in 
September 2004 as a request that his genitourinary disability 
claim be reopened.

Service medical record reveal that the veteran was tested for 
venereal disease during service.  A record dated in November 
1977 revealed a diagnosis of prostatitis.  No genitourinary 
disability was noted at the September 1981 service discharge 
examination.  

A January 1982 private medical record reveals that the 
veteran was treated for venereal disease.

A September 1982 VA examination noted tenderness of the 
kidneys and a history of urinary tract infection.  Urinalysis 
revealed slightly cloudy urine.

An April 1983 private medical record reflects that the 
veteran was treated for venereal disease.

The September 1984 Board decision determined that any 
genitourinary infections which the veteran experienced in 
service were acute and transitory, resolved without 
residuals, and were unrelated to any current claimed 
genitourinary disorder.

The evidence added subsequent to September 1984 included a 
November 1985 VA examination that noted a history of venereal 
disease and an April 1990 VA examination that noted a normal 
genitourinary system.

At the June 2007 Board hearing, the veteran indicated that he 
had erectile dysfunction, and had been treated for that 
disability during service.

The evidence added to the claims file subsequent to September 
1984 does not raise a reasonable possibility of 
substantiating this claim.  There is essentially no new 
competent medical evidence suggesting that the veteran has a 
genitourinary disability related to service.  In short, the 
Board finds that the evidence is not new and material under 
38 C.F.R. § 3.156.  As such, the veteran's claim of 
entitlement to service connection for genitourinary 
disability is not reopened.

Conclusion to new and material claims

The Board does not doubt the sincerity of the veteran's 
opinion regarding these issues, and his statements and June 
2007 Board hearing testimony have been reviewed.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule.  In this case, however, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a lumbar spine disability is denied.

The appeal to reopen a claim of entitlement to service 
connection for a genitourinary disability is denied.


REMAND

At the June 2007 Board hearing, the veteran essentially 
indicated (Hearing transcript (Tr.), pages 6-8) that he had 
received VA treatment from the John Dingell VA medical 
facility during the prior year for a skin disability of the 
feet and hands.  While the April 2005 rating decision and 
October 2005 statement of the case contain information 
asserting that the records revealed no treatment for the 
veteran's skin disability from April 1999 to January 2005, 
the veteran is essentially indicating that he received such 
treatment subsequent to January 2005.  As such records are 
relevant to the skin and pes planus issues on appeal, they 
should be obtained and associated with the claims file to 
ensure a complete record for appellate review.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board observes that there appears to be some overlap 
between the issues of service connection for pes planus 
disability and a skin disability (although the skin 
disability claim also encompasses other areas of the body, 
particularly the hands).  In this regard, the Board notes a 
June 1976 service podiatry record raised the question of 
whether the structure of the veteran's feet was contributing 
to his chronic blisters.

The Board notes that service medical records dated in 
November 1974, May 1975, July 1975, September 1975, June 
1976, January 1976, May 1976, June 1976, February 1977, April 
1977, March 1978, April 1978, June 1978, August 1979, and 
September 1981 (just prior to separation) reveal some type of 
skin disability impacting areas including the hands, groin, 
and feet.  

As for the pes planus issue, the Board notes that such a 
disability was noted on the May 1974 service enlistment 
examination.  As such abnormal clinical finding was noted on 
the veteran's induction examination, the issue becomes 
whether the veteran's pes planus was aggravated by his 
military service.  VA records reveal that the veteran has 
received treatment for feet problems essentially related to 
those during service (for example, both an April 1978 and 
December 2003 VA record note treatment for a right hallux 
disability).

Based on the foregoing, the Board finds that the veteran 
should be scheduled for VA skin and orthopedic examinations 
to address the medical matters presented by this appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All VA medical records pertaining to 
examination or treatment for skin and/or 
feet disabilities the veteran received 
from the John Dingell VA facility since 
2005 should be secured and associated 
with the claims file.

2.  The veteran should be scheduled for a 
VA skin examination.  The examiner should 
be provided the veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current skin 
disability that is related to his 
military service.  The examiner must 
explain the rationale for all opinions 
given.

3.  The veteran should be scheduled for a 
VA examination of the feet.  The examiner 
should be provided the veteran's claims 
file for review, and any indicated 
studies must be completed.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether the 
veteran's pes planus disability was 
aggravated by his active service.  The 
examiner must explain the rationale for 
all opinions given.

4.  The AOJ should then adjudicate the 
claims of service connection for a skin 
disability and service connection for pes 
planus.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


